Citation Nr: 0205872	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service with the Philippine Scouts 
from May 1946 to March 1949.  He died in January 1986.  The 
appellant is his widow.

By February 1990 decision, the Board of Veterans' Appeals 
(Board) denied service connection for the cause of the 
veteran's death, finding that the diseases which caused his 
death, cor pulmonale and chronic lung disease, were first 
clinically manifest many years after the veteran's separation 
from active service.  

In March 1992, the appellant sought to reopen her claim by 
submitting additional evidence.  In May 1994, the Board 
reopened her claim and again denied service connection for 
the cause of the veteran's death.  The appellant appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (the Court).  By May 1995 memorandum decision, the 
Court affirmed the Board's May 1994 decision.  

Thereafter, the appellant again sought to reopen her claim.  
This current matter originally came to the Board from a June 
1998 decision of the Department of Veterans Affairs (VA) 
Manila Regional Office (RO) which declined to reopen the 
claim of service connection for the cause of the veteran's 
death.  

In May 2000, the Board decided that new and material evidence 
had not been submitted to reopen a claim of service 
connection for the cause of the veteran's death.  The 
appellant again appealed the Board's decision to the Court.  

While the matter was pending at the Court, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In March 2001, a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Motion 
for Remand and to Stay Further Proceedings, noting that a 
remand was warranted as the Court had no authority to decide 
applicability of VCAA to a particular case in the first 
instance.  See, e.g., Holliday v. Principi, 14 Vet.App. 280 
(2001).  In a July 2001 order, the Court granted the 
Secretary's motion, vacated the Board's May 2000 decision, 
and remanded the matter to the Board for readjudication.  

FINDINGS OF FACT

1.  By May 1995 memorandum decision, the Court affirmed the 
Board's May 1994 denial of the appellant's claim of service 
connection for the cause of the veteran's death.  

2.  Evidence received since the Court's final decision in May 
1995 is either cumulative or patently incredible; thus, it 
does not provide a new factual basis on which to reopen the 
claim of service connection for the cause of the veteran's 
death.  


CONCLUSIONS OF LAW

1.  The May 1995 Court decision, which affirmed the Board's 
May 1994 denial of service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. §§ 7291, 7292 (West 
1991 & Supp. 2001).  

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that there has been a change in law 
during the pendency of this appeal with enactment of VCAA.  
VA has issued final regulations to implement the statute.  
See Duty to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  On reviewing the record, the 
Board finds that VA has satisfied its duties to the 
appellant, under both former law and the new VCAA.

In pertinent part, applicable provisions provide that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  

In this case, the record shows that the appellant has been 
repeatedly and clearly advised, via decisions of the RO, the 
Board, and Statements of the Case, of the evidence of record, 
the applicable legal criteria, and the evidence required to 
reopen a claim of service connection for the cause of the 
veteran's death.  The Board concludes that the discussions in 
these documents complied with VA's notification requirements.  
Moreover, as set forth below, the Board finds that the RO has 
secured a complete record to the extent necessary.  Thus, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  

Under VCAA, VA also has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  In this case, the 
appellant has identified no unobtained evidence that might 
aid in her claim or that might be pertinent to the bases of 
the denial of this claim.  Moreover, given the facts of this 
case, the Board can conceive of no assistance which VA could 
provide to her which would aid in substantiating her claim.  
Thus, the Board finds that VA has fully met its development 
obligations to the appellant under VCAA.  

In any event, the Board notes that VCAA left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (West Supp. 2001).  

It is noted that final regulations to implement VCAA contain 
an amendment of the definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim.  However, these 
changes specifically apply only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii)).  As this claim to reopen was already 
pending on the effective date of the new regulations, and as 
the new regulations expressly apply only to newly-filed 
claims, the Board finds that such provisions are inapplicable 
here.  

In sum, the Board concludes that the appellant has been 
adequately informed of the evidence of record and the 
evidence necessary to support her claim and all relevant 
records have been obtained.  Moreover, there is no indication 
that probative records exist which have not already been 
obtained.  As VA has fulfilled the duty to assist and notify, 
and because the change in law has no material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The record shows that in July 1985 the veteran submitted an 
informal claim of service connection for several 
disabilities, including asthma, which he contended had been 
incurred in service.  In August 1985 the RO responded by 
mailing him an application form to complete and further 
information concerning VA benefits.  He failed to respond.

The record contains the veteran's death certificate which 
shows that he died in January 1986 of "cor pulmonary chronic 
lung disease."  At the time of his death, service connection 
was not in effect for any disability.  

In February 1987, the appellant submitted a claim of service 
connection for the cause of the veteran's death, claiming 
that he was treated for asthma and pulmonary tuberculosis 
(PTB) in service and following service.  The RO attempted to 
obtain the veteran's service medical records, but was advised 
by the National Personnel Records Center that no records were 
on file, having possibly been destroyed by fire.  Subsequent 
attempts to obtain records from alternative sources were 
unsuccessful.  

By March 1989 decision, the RO denied the appellant's claim.  
She appealed and in February 1990 the Board denied her appeal 
deciding that neither cor pulmonale nor chronic lung disease 
was shown to have been incurred in or aggravated by service 
and could not be presumed to have been so incurred.  The 
Board also concluded that a disability incurred in or 
aggravated by service did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.

In March 1992, the appellant sought to reopen her claim by 
submitting additional evidence, consisting of a March 1992 
statement from V. Estrada, M.D., to the effect that she 
treated the veteran during 1949, 1950 and 1960 for PTB and a 
heart ailment.  By decision in March 1992, the RO again 
denied the appellant's claim and she duly appealed the RO 
determination.  

In her June 1992 substantive appeal, the appellant claimed 
that the veteran had received medical treatment for 
conditions which resulted in his death within three years of 
his separation from active service, including from Dr. 
Vincente Sta. Maria.  In light of her statements, in January 
1993, the Board remanded the matter to the RO for the purpose 
of assisting the appellant in the development of facts 
pertinent to her claim.  Attempts by the RO to obtain 
treatment records from the medical professionals the 
appellant had identified were unsuccessful.  Dr. Sta. Maria 
responded that no records were available as his house burned 
down in May 1983.  

By May 4, 1994 decision, presuming the credibility of the 
statement from Dr. Estrada, the Board reopened the 
appellant's claim of service connection for the cause of the 
veteran's death.  In considering the claim on the merits, the 
Board noted that the statement from Dr. Estrada, written more 
than 40 years after treatment commenced, lacked any 
corroborating clinical documentation and was apparently based 
on nothing more than memory.  Discounting her statement, the 
Board found that the record contained no persuasive evidence 
which showed that the veteran had heart disease or a chronic 
lung condition, to include active PTB, until many years after 
service.  Furthermore, it was noted there was no objective 
evidence demonstrating a relationship between chronic lung 
disease and cor pulmonale of recent vintage and the veteran's 
period of active service.  Based on the foregoing, the Board 
determined that the preponderance of the evidence clearly 
favored the conclusion that the pulmonary/heart disease 
causing the veteran's death was unrelated to his active 
service.  The appellant appealed that decision, and by May 
1995 memorandum decision, the Court affirmed the Board's 
decision.  

The appellant thereafter sought on several occasions to 
reopen her claim.  According to an October 1997 Report of 
Contact, she and her daughter visited the RO for the purpose 
of attending a hearing.  She indicated that she had no 
evidence to submit as all of the veteran's hospital records 
"were burned or just unavailable for some reason."  She was 
advised of the evidence necessary to reopen her claim.

In October 1997, she submitted a February 1987 statement from 
Dr. Sta. Maria, to the effect that the veteran had been his 
patient from January 1950 to 1955 and that during that 
period, he treated him for asthma and a cardiac condition.  

Also submitted was an October 1997 statement from a private 
physician to the effect that the veteran was under his care 
in January 1986 for shortness of breath from cor pulmonale 
and chronic lung disease.  The RO subsequently contacted that 
physician, who submitted treatment records dated from June 
1980 to January 1986, showing treatment for disabilities such 
as PTB, bronchitis, and cor pulmonale.

By June 1998 decision, the RO denied the appellant's claim, 
finding that new and material evidence had not been 
submitted.  She appealed the RO determination, again claming 
that the veteran had been treated by Drs. Sta. Maria and 
Estrada for PTB within the regulatory presumptive period.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including cardiovascular-renal 
disease) become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a veteran had 90 days or more 
of wartime service, and if pulmonary tuberculosis is 
manifested to a compensable degree within three years 
following discharge from service, it will be considered to 
have been incurred in service.  Id.  However, a diagnosis of 
active pulmonary tuberculosis by a private physician on the 
basis of an examination, observation, or treatment will not 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinic, X-ray, or laboratory studies, or by findings of 
active tuberculosis based on acceptable hospital observation 
or treatment.  38 C.F.R. § 3.374(c) (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, this presumption 
of credibility is not unlimited.  The Court has subsequently 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

III.  Analysis

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in May 1995.

This additional evidence consists of (1) statements presented 
by the appellant to the effect that the veteran was treated 
for PTB and heart disease in service and shortly thereafter, 
(2) a February 1987 statement from Dr. Sta. Maria, and (3) 
private medical records showing treatment for various 
conditions, including asthma and cor pulmonale in the 1980s.  
The Board has carefully considered this additional evidence, 
but finds that it is not new and material sufficient to 
reopen the claim of service connection for the cause of the 
veteran's death.  

As to the statements of the appellant that the veteran was 
treated for PTB and heart disease in service and shortly 
thereafter, the Board finds that such statements are 
cumulative or reiterative of other statements previously 
considered by the RO, the Board, and the Court at the time of 
the prior decisions.  Simply put, the current assertions 
contain essentially the same contentions as those which were 
previously considered and rejected.  Thus, such evidence is 
clearly not new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  

Moreover, the Board notes that as the record does not 
establish that appellant possesses a recognized degree of 
medical knowledge, she lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  

Regarding the private medical records dated from 1980 to 1986 
showing that the veteran was treated for PTB and cor 
pulmonale many years following service, the Board finds that, 
while this evidence is "new" in the sense that it is not 
duplicative of past evidence of record, it is not material as 
the information contained in this medical certificate is not 
probative of the issue at hand; namely, whether any of the 
veteran's disabilities which caused his death were of service 
origin.  Simply put, this evidence does not present a new 
factual basis upon which to reconsider the appellant's claim.  
It is relevant only as to state of the veteran's conditions 
for which he was treated many years after his separation from 
active service.  It does not bear directly and substantially 
on the specific matter under consideration, i.e., whether 
these disabilities were incurred in service or aggravated 
thereby, or became manifest within the applicable presumptive 
period following service.  Thus, this evidence is not 
material and cannot serve to reopen the claim.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156.  

Finally, regarding the February 1987 statement from Dr. Sta. 
Maria to the effect that he treated the veteran from 1950 to 
1955 for asthma and a cardiac condition, the Board finds that 
this evidence is not new and material to reopen the claim.  
First, Dr. Sta. Maria does not render a diagnosis of active 
PTB or otherwise indicate that his findings were based on any 
clinical, X-ray or laboratory studies.  See 38 C.F.R. § 
3.374.  Moreover, he does not specify when during the period 
he reported he treated the veteran (from 1950 to 1955) that 
he diagnosed asthma or a cardiac condition.  Thus, the Board 
finds that this evidence does not bear directly and 
substantially on the specific matter under consideration, 
again whether the claimed heart and lung conditions were 
incurred in or aggravated by service or were shown to a 
compensable degree within the applicable presumptive period 
following service.  As such, this evidence is not material 
and cannot serve to reopen the claim.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156.  

In any event, the Board concludes that the presumption of 
credibility does not apply to Dr. Sta. Maria's statements as 
they are too inherently incredible to constitute competent 
medical evidence.  The Court has made plain that the Board is 
not free to judge weight or credibility of evidence in 
circumstances such as these except to the extent that it may 
determine certain evidence to be inherently incredible.  See 
Justus, 3 Vet. App. at 513 (1992); King v. Brown, 5 Vet. App. 
19, 21 (1993); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
In this case, however, Dr. Sta. Maria claims to remember 
(without the benefit of treatment records to refresh his 
recollection) that he treated the veteran 32 years earlier 
for asthma and a cardiac condition.  The Board finds such 
statements to be inherently incredible (especially since 
years earlier Dr. Sta. Maria indicated in writing that he had 
no records of treatment of the veteran due to a May 1983 
house fire) and observes that the Court itself in persuasive, 
single-judge memorandum decisions has determined on at least 
two prior occasions that Dr. Sta. Maria's medical opinion 
based on his recollection without the aid of treatment 
records was not credible medical evidence.  See Cruzada v. 
Gober, U.S. Vet. App. No. 96-1132, (Sept. 16, 1997) 
(Holdaway, J.); Alcaide v. Gober, U.S. Vet. App. No. 96-1259 
(Ivers, J.).

In summary, the Board finds that the additional evidence 
submitted by the appellant or otherwise associated with the 
claims folder since the last final May 1995 Court decision is 
either cumulative or inherently incredible, and by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has not been submitted and the claim of service 
connection for the cause of the veteran's death is not 
reopened.  38 C.F.R. § 3.156(a).  

In closing, it is noted that by January 1999 determination, 
the RO found that entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
was not warranted.  Although the appellant was notified of 
this determination by February 1999 letter, she did not 
initiate an appeal therewith.  In any event, a review of the 
record indicates that a claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 has not been raised by the evidence 
of record.  See Cole v. West, 13 Vet. App. 268 (1999) 
(holding that, as to a section 1318 hypothetically "entitled 
to receive" theory, a claimant must set forth how, based on 
the evidence in the veteran's claims file, or under VA 
control, at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding his 
death).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

